Citation Nr: 0027045	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for respiratory 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
July 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in October 
1998 and September 1999; it was returned to the Board in 
September 2000.

The Board notes that the veteran might have intended his 
statement, dated January 27, 2000, to constitute a Notice of 
Disagreement with respect to a March 1999 rating decision 
which denied his claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  If so he should so inform the RO which should 
respond appropriately to any such clarification provided by 
the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On VA pulmonary function testing in December 1998, the 
veteran's pre-bronchodilator Forced Vital Capacity (FVC) was 
73%, his Forced Expiratory Volume in one second (FEV-1) was 
74% and the ratio of his FEV-1 over FVC (FEV-1/FVC) was 82%; 
his post-bronchodilator FVC was 74%, and his FEV-1 was 70%.

3.  On VA pulmonary function testing in December 1999, the 
veteran's pre-bronchodilator FVC was 21%, his FEV-1 was 15%, 
his FEV-1/FVC was 57%, and his Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
was 68%; his post-bronchodilator FVC was 67%, his FEV-1 was 
33%, and his FEV-1/FVC was 40%.

4.  The veteran experiences no more than moderate dyspnea on 
slight exertion, without evidence of marked impairment of 
health, cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension; his residual lung volume exceeds 100% 
of predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
respiratory disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Codes 6802, 6820 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 
6820, 6832, 6840 (1999); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected respiratory disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as noted in the Introduction, the veteran's service 
ended in July 1989.  Service connection for respiratory 
disability (described as an irregular right leaf of the 
diaphragm) was granted in December 1989; the disability was 
evaluated as noncompensably disabling.  The evaluation 
assigned the respiratory disability was increased to 30 
percent disabling in March 1999, during the pendency of the 
instant appeal.  The 30 percent evaluation has remained in 
effect since that time.

Of record is the report of an April 1995 VA examination of 
the veteran.  At that time, the veteran reported experiencing 
intermittent shortness of breath which was unrelated to any 
particular activity.  He denied any productive sputum, 
hemoptysis, night sweats or weight loss.  He also denied any 
diaphoresis, nausea or vomiting.  Physical examination showed 
that the veteran had a muscular build.  He exhibited slightly 
decreased breath sounds at the right lung base, but the 
examination was otherwise normal.  Cardiovascular examination 
was within normal limits.  Chest X-ray studies disclosed the 
presence of a soft tissue pleural based mass in the right 
lower lobe.

On file is the report of a July 1995 Computed Tomography (CT) 
of the veteran's lung.  The CT showed the presence of a 
posterior right hemidiaphragmatic eventration containing 
superiorly displaced right lobe of the liver and associated 
mesenteric fat.  There was also a small right lung posterior 
calcified pleural based scar.  Repeat X-ray studies verified 
the above findings.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1996, at which time he essentially 
testified that he produced phlegm in the morning, but that 
his respiratory disability did not wake him at night.

Pulmonary function testing in December 1998 disclosed that 
the veteran had pre-bronchodilator FVC of 73%, FEV-1 of 74%, 
FEV-1/FVC of 82%, and post-bronchodilator FVC of 74% and FEV-
1 of 70%.  The veteran reported that he experienced dyspnea 
at rest and a persistent cough.  The veteran's effort was 
described as good.  The findings were described as suggestive 
of a restrictive ventilatory defect.  On VA examination in 
December 1998, which was conducted by the examiner who 
evaluated the veteran in April 1995, the veteran reported 
experiencing shortness of breath with walking more than one 
block.  He indicated that he had morning sputum production 
and he complained of nightly sweats which did not soak his 
bed clothing.  He denied any history of bronchitis or 
pneumonia, and he denied seeking any treatment for his 
symptoms.   The veteran indicated that he had not worked 
since September 1998.  On physical examination, the veteran's 
thorax was of normal configuration.  His lungs were clear to 
auscultation, and no labored breathing was noted.  With 
respect to the recent pulmonary function testing, the 
examiner noted that the studies showed that the veteran's 
lung volumes were normal except for a slightly elevated 
residual volume; the examiner concluded that therefore the 
pleural scarring and hepatic eventration noted on diagnostic 
studies did not pose a significant compromise to ventilation.

Private medical records for August 1999 show that the veteran 
was treated after losing consciousness while working at his 
job.  He explained that he had been lifting heavy boxes and 
was sweating when he experienced the onset of dizziness and 
thereafter lost consciousness; he suggested that the incident 
may have occurred because of dehydration.  He denied 
experiencing any shortness of breath or trouble breathing.  
Electrocardiogram (EKG) was borderline, but physical 
examination, including of the lungs, was normal.  The veteran 
was diagnosed with syncope, hypoglycemia and anemia.  His 
treating physicians concluded that he had experienced syncope 
secondary to dehydration from exertion.

In several statements on file the veteran essentially 
contends that while his physicians had attributed the August 
1999 syncopal episode to dehydration, he had also experienced 
trouble breathing at that time, and in fact continued to 
experience breathing difficulty.  He also alleges in essence 
that his sputum production had progressively increased to 
where it was now constant, and he alleges he now sweat during 
the day as well as in the evening.  The veteran also alleges 
that he had not sought any treatment for his symptoms because 
his physicians had told him that there was nothing they could 
do to treat him.

Pulmonary function testing in December 1999 disclosed that 
the veteran had pre-bronchodilator FVC of 21%, FEV-1 of 15%, 
FEV-1/FVC of 57%, and DLCO (SB) of 68%, and post-
bronchodilator FVC of 67%, FEV-1 of 33%, and FEV-1/FVC of 
40%.  His residual lung volume was 205% of predicted.  The 
veteran reported that he experienced dyspnea at rest and a 
persistent cough.  The attending examiner described the 
veteran's effort as only fair, also noting that the veteran 
had complained of dizziness and shortness of breath during 
the trials.  The attending examiner noted that the findings 
on pulmonary function testing were consistent with severe 
obstructive ventilatory defect, and suggested the presence of 
a fixed airway obstruction.  She also noted, however, that 
the above results might be suboptimal secondary to the 
veteran's difficulty in performing the test.  The attending 
examiner noted that the veteran's lung volumes suggested air 
trapping and alveolar capillary defect.

The veteran was afforded a VA examination in December 1999, 
which was conducted by the same examiner who evaluated the 
veteran in April 1995 and December 1998, at which time he 
complained of chronic sputum production.  He denied any 
history of bronchitis or pneumonia and he denied any day 
fevers.  He did report experiencing night sweats and 
occasional tachypnea associated with anxiety as well as 
paresthesias of his lips and upper extremities.  He also 
reported experiencing shortness of breath when walking more 
than one block in 5 minutes, or when climbing flights of 
stairs.  He denied requiring oxygen supplementation or 
medications.  He admitted, however, that his knee problems 
were primarily responsible for the limitations in his 
activity.  Physical examination disclosed that the veteran's 
lungs were clear to auscultation.  He demonstrated normal 
lung excursion.  No egophony or dullness to percussion was 
exhibited.  EKG was normal and negative for evidence of cor 
pulmonale.  X-ray studies disclosed the presence of a soft 
tissue mass in the right lower lobe.

With respect to the December 1999 pulmonary function tests, 
the examiner noted that the results were suboptimal secondary 
to the veteran's effort.  He noted that the pulmonary 
function tests conducted in December 1998 showed very mild 
restrictive  lung disease, and since the veteran did not 
produce the required dedicated effort at his December 1999 
testing, the examiner concluded that, overall, the veteran's 
lung disability remained minimally disabling in his opinion, 
and that the veteran's right hemidiaphragmatic eventration 
was stable.  He also concluded that his examination of past 
and present X-ray studies showed that the veteran's 
diaphragmatic tissue mass had remained unchanged.  He lastly 
concluded that the veteran's knee condition was the primary 
limiter of his employability.

In a January 2000 addendum, the examiner clarified that the 
veteran had evidenced no cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension on examination.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Effective October 7, 1996, the criteria governing the rating 
of disabilities of the respiratory system changed.  See 61 
Fed. Reg. 46720 - 46731 (1996).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision of June 1995.  The March 1996 Statement of the 
Case and the February 1997 Supplemental Statement of the Case 
referred to the regulations then in effect.  However, 
supplemental statements of the case in March 1999 and 
thereafter applied the new schedular criteria.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993), and in light of Karnas, the Board 
will proceed to analyze the veteran's increased rating claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Rating Criteria.

The veteran's respiratory disability has been rated under 
38 C.F.R. § 4.97, Diagnostic Codes 6820 and 6802.  DC 6820 
provides that benign new growths of the respiratory system 
are rated on interference with respiration.  38 C.F.R. 
§ 4.97, Diagnostic Code 6820 (1996).  Under DC 6802, a 30 
percent rating is warranted for moderate pneumoconiosis, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating is warranted for severe pneumoconiosis, with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is appropriate for pronounced pneumoconiosis, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 30 percent for respiratory 
disability is not warranted.  In this regard, the Board notes 
that the veteran has complained of increasingly severe 
dyspnea on examination, that diagnostic studies have 
disclosed the continued presence of a diaphragmatic mass 
which is apparently productive of some compromise to 
ventilation, and that the veteran performed poorly on his 
most recent pulmonary function testing.  Nevertheless, with 
the exception of slightly decreased breath sounds noted at 
the veteran's April 1995 examination, examination of the 
veteran in April 1995, December 1998 and December 1999 
consistently failed to clinically corroborate the veteran's 
complaints of dyspnea, or to otherwise demonstrate the 
presence of any lung impairment or respiratory abnormality.  
Moreover, the examiner who conducted all of the veteran's 
physical examinations concluded, after reviewing all 
diagnostic studies of record, that the diaphragmatic soft 
tissue mass noted on CT studies had remained unchanged since 
at least April 1995.

While pulmonary function studies in December 1999 were 
described by the attending examiner as suggestive of severe 
ventilatory obstruction, that examiner also noted that the 
veteran had put forth only a fair effort.  In contrast, he 
put forth a good effort during pulmonary function testing in 
December 1998, at which time the findings were consistent 
with no more than mild ventilatory defect.  Moreover, the 
examiner who conducted all of the veteran's physical 
examinations since April 1995 concluded, after reviewing all 
of the evidence of record, including the pulmonary function 
tests of December 1999, that the veteran's overall 
ventilatory compromise was mild in nature.  In addition, the 
veteran has denied requiring or seeking any hospitalization 
or emergency treatment for his respiratory disorder, other 
than in reference to his August 1999 admission to a private 
hospital.  However, the records for that admission are 
completely negative for any reference to respiratory 
disability, and in fact document that the veteran denied any 
breathing problems; there are no other medical records 
showing that the veteran sought attention for any symptoms 
related to his service-connected disability, or showing 
impairment of health.  In sum, the medical evidence of record 
shows that the veteran's respiratory disability is at the 
level contemplated by the assigned evaluation of 30 percent.  
The disability does not more nearly approximate the criteria 
for a higher evaluation.  38 C.F.R. § 4.7.

B.  New rating criteria

As noted previously, effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46720 (1996).  The new criteria 
for 38 C.F.R. § 4.97, Diagnostic Code 6820 provide that 
benign neoplasms are evaluated using an appropriate 
respiratory analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820 
(1999).  The new rating criteria for pneumoconiosis are found 
at 38 C.F.R. § 4.97, Diagnostic Code 6832 (1999).  A 30 
percent rating is warranted for FVC of 65- to 74 percent 
predicted, or; DLCO (SB) of 56- to 65 percent predicted.  A 
60 percent evaluation is warranted for FVC of 50- to 64 
percent predicted, or; DLCO (SB) of 40- 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating is warranted for FVC less than 50 percent predicted, 
or; DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6832.  

Alternatively, the new rating criteria for diaphragm 
paralysis or paresis are found   at 38 C.F.R. § 4.97, 
Diagnostic Code 6840.  That code provides that a 30 percent 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 60 percent evaluation is 
warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted for FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6840.

As with the analysis under the old rating criteria, the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent, as 
pulmonary function testing in December 1998 showed FVC of 73 
and 74 percent, FEV-1 of 70 and 74 percent, and FEV-1/FVC of 
82 percent, and pulmonary function tests in December 1999 
showed DLCO (SB) of 68 percent.  While the veteran exhibited 
drastically reduced FVC, FEV-1 and FEV-1/FVC levels during 
pulmonary function testing in December 1999, his effort on 
testing at that time was notably described as only fair and 
suboptimal.  While the veteran essentially contends that he 
was unable to put forth more than a fair effort because of 
his respiratory symptoms, the Board notes that his complaints 
of significant respiratory symptoms were not clinically 
corroborated by VA examination conducted the same day as his 
testing, and that his diaphragmatic tissue mass has 
apparently remained stable.  In contrast, his effort at his 
December 1998 testing was described as good.  In light of the 
above, the Board concludes that the December 1998 testing 
results are of greater probative value than the December 1999 
results with respect to the veteran's FVC, FEV-1 and FEV-
1/FVC levels.  Moreover, the veteran admittedly does not 
require oxygen therapy, his residual lung volumes are above 
100 percent predicted, and there is no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  Therefore, the Board concludes that an 
increased evaluation for the veteran's service-connected 
respiratory disability, under the new criteria of Diagnostic 
Codes 6820, 6632 or 6840, is not warranted.

The Board notes that the veteran has contended that he has 
cancer of the diaphragm, which he implies is the cause of his 
service-connected respiratory disorder.  The record reflects, 
however, and the veteran does not dispute, that cancer of any 
type has not been diagnosed.
 
The Board also notes that the veteran has challenged the 
December 1999 examination report as incomplete and 
inadequate.  He specifically argues that a CT study of his 
lungs should have been undertaken at that time because such a 
study was recommended by the radiologist who interpreted his 
chest X-rays.  The Board notes, however, that the referenced 
radiologist only suggested a CT study because he did not have 
comparison X-ray studies before him.  In his January 2000 
addendum, the December 1999 examiner made clear that he had 
personally compared the recent X-ray studies to prior 
studies, but could identify no significant change.  The 
veteran has not otherwise presented any specific argument in 
support of his claim that the December 1999 examination 
report is inadequate.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1997) since the veteran has argued that his 
service-connected respiratory disability has interfered with 
his ability to maintain employment.  However, the only 
evidence adduced by the veteran in support of his contention 
consists of private medical records documenting that he 
experienced syncope at work in August 1999.  As discussed 
above, those records are completely negative for any 
reference to the veteran's respiratory disability.  Even 
assuming that the disability does cause interference with the 
veteran's ability to maintain employment, the Board notes 
that industrial impairment is contemplated by the assigned 
evaluation of 30 percent and the fact that the disability 
might have a greater impact on the veteran because of his 
chosen occupation than it would on the average person does 
not justify the assignment of a higher evaluation since the 
assigned evaluation must be based on average industrial 
impairment.  The Board notes that there is no evidence that 
the veteran's respiratory disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to a rating greater than 30 percent for 
respiratory disability is denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

